United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
DEPARTMENT OF THE NAVY, NEW YORK
NAVAL SHIPYARD, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant
No appearance, for the Director

Docket No. 12-122
Issued: May 7, 2012

Oral Argument March 29, 2012

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 17, 2011 appellant, through his counsel, timely appealed the June 13, 2011
merit decision of the Office of Workers’ Compensation Programs (OWCP), which found an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3 (2011), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant received an overpayment of $136,280.31 for the period
July 1, 1990 to September 25, 2010.
FACTUAL HISTORY
Appellant, an 86-year-old former pipefitter, has an accepted claim for back strain and
lumbosacral derangement, which arose on April 14, 1964. He was 38 years old at the time of
1

5 U.S.C. §§ 8101-8193.

injury. Appellant’s back condition precluded him from resuming his regular pipefitter duties;
however, he was not disabled from all work. Because the employing establishment was unable
to accommodate his physical restrictions, OWCP paid him wage-loss compensation for
temporary total disability.2 By decision dated August 24, 1965, it adjusted appellant’s wage-loss
compensation based on his ability to earn wages in the constructed position of watchman.3
Thereafter, it paid wage-loss benefits based on the August 24, 1965 LWEC determination.
Since leaving federal service in the mid-1960s, appellant worked in various capacities in
the private sector.4 From October 1966 through June 1968, he was self-employed as a carpenter.
Appellant reported similar self-employment from April through December 1971. For a few
months in 1972, he worked as a pipefitter with Industrial Plant Service, Edgewater, NJ. From
1974 until 1978, appellant reported self-employment as a hotdog truck operator. He
subsequently worked for Joule Maintenance, Edison, NJ from July 1980 until March 1982.
From May 1982 until his retirement in February 1997, appellant worked in various capacities for
Fidelity Chemical/Auric Corporation, Newark, NJ.5
Appellant turned 65 in July 1990, at which point he was eligible to receive the maximum
amount (100 percent) of Social Security Act (SSA) age-related benefits. He continued to work
in the private sector for another six years. Also, OWCP continued to pay appellant wage-loss
compensation based on the 1965 LWEC determination.
On August 13, 2010 OWCP requested information from the Social Security
Administration regarding appellant’s SSA age-related benefits. It forwarded a form entitled
“[Federal Employees Retirement System (FERS)] SSA Dual Benefit Calculation ...,” which
requested information regarding the effective date of his social security benefits, as well as
separate calculations of the SSA rate with FERS and without FERS. OWCP asked SSA to
calculate appellant’s age-related benefits based on his private-sector employment contributions
only and then provide a separate calculation that included both private-sector and federal
(FERS-based) employment contributions. SSA provided the requested information on

2

OWCP placed appellant on the periodic compensation rolls effective April 1, 1965.

3

At the time, the weekly wage of a watchman was $55.00. Comparing this figure with appellant’s date-of-injury
wages as a pipefitter, OWCP found that he had a 50 percent loss in wage-earning capacity (LWEC). Accordingly, it
adjusted appellant’s wage-loss compensation effective September 30, 1965.
4

Appellant regularly reported his employment activity to OWCP on EN/CA-1032 forms. OWCP also
periodically received information from the Social Security Administration regarding his employment activities and
earnings (SSA-1826, Itemized Statement of Earnings).
5

Appellant was 71 years old when he last worked.

2

August 25, 2010. It noted various pay rates from July 1990 through December 2009. SSA
provided 28 different pay rates with FERS, but only 22 corresponding pay rates without FERS.6
On September 22, 2010 OWCP advised appellant that, effective September 25, 2010, it
would reduce his 28-day compensation payment by $670.98 based on information SSA had
recently provided.7 It explained that, because he had been a “[f]ederal employee under the
[FERS],” he had paid into the social security system as a federal civil servant and such income
was considered to be part of his federal retirement package. OWCP further explained that FECA
prohibited an injured worker from receiving both wage-loss compensation and retirement
annuity payments, such as Office of Personnel Management (OPM) annuity payments and social
security payments based upon federal employment. It noted that, beginning in July 1990,
appellant received SSA retirement benefits along with FECA wage-loss compensation and thus,
OWCP was required to offset his FECA benefits to avoid a dual benefit.
On December 8, 2010 OWCP issued a preliminary determination that appellant received
an overpayment of $136,280.31 for the period July 1, 1990 to September 25, 2010. It referenced
its September 22, 2010 letter regarding the required offset for FERS-based SSA benefits.
Because no such offset was made for the above-noted period, appellant was found to have
received a dual benefit. OWCP also found that he was not at fault in creating the overpayment.
Appellant requested a prerecoupment hearing before the Branch of Hearings & Review,
which was held on April 27, 2001. He did not submit an overpayment recovery questionnaire
(Form OWCP-20) or any other financial information.
By decision dated June 13, 2011, an OWCP hearing representative found that appellant
had received an overpayment of $136,280.31 and that he was without fault in creating the
overpayment. Citing 20 C.F.R. § 10.438, the hearing representative denied waiver of recovery of
the overpayment because he had not provided the requisite financial information (OWCP-20).
Additionally, she instructed OWCP to recover the debt at the rate of $1,000.00 per month.8
LEGAL PRECEDENT
A FECA beneficiary may not receive wage-loss compensation concurrently with a
federal retirement or survivor annuity.9 To avoid payment of a dual benefit, FECA wage-loss
6

While SSA provided FERS inclusive rates for January 1991, January 1992, January 1993, January 1994,
January 1995 and January 1996, there was no corresponding “without FERS” data for those particular dates. The
“FERS SSA Dual Benefit Calculation” form did not specify a daily, weekly or monthly rate. However, it is
presumed that the rate information SSA provided represented appellant’s monthly benefit. OWCP did not request,
nor has SSA provided, a complete payment history of the SSA age-related benefits he reportedly received beginning
July 1990.
7

As of December 2009, the reported SSA FERS inclusive monthly rate was $1,655.80 and excluding FERS that
rate was $928.90. The monthly difference was $726.90, which OWCP converted to a 28-day offset of $670.98.
8

The hearing representative did not specifically address whether the overpayment should have been recovered by
reducing appellant’s continuing compensation as provided under 20 C.F.R. § 10.441(a) (2011). At the time,
appellant’s net 28-day compensation payment was $96.98.
9

See 5 U.S.C. § 8116(a), (d); id. at § 10.421(a).

3

compensation benefits shall be reduced by the amount of SSA benefits attributable to the
employee’s federal (FERS-based) service.10 However, an offset is not required where the
employee-beneficiary is covered under the Civil Service Retirement System (CSRS) and his SSA
age-related benefits are attributable to private-sector employment.11
ANALYSIS
As to fact of overpayment, the Board finds that the case is not in posture for decision.
OWCP based its overpayment determination on appellant having reportedly received SSA agerelated benefits for his federal service. Relying on information provided by the Social Security
Administration, OWCP found that he had been receiving a dual benefit dating back to
July 1, 1990. Notwithstanding the information SSA provided on August 25, 2010, the record
calls into question OWCP’s determination that appellant was covered under FERS or received a
dual benefit.
The offset provision of 5 U.S.C. § 8116(d)(2) applies to social security old-age benefits
that are attributable to federal service covered by FERS. However, the record suggests that
appellant’s federal civilian service would have been covered under FERS’ predecessor, the
CSRS.12 Based on the evidence of record, appellant last worked for the Federal Government in
the mid-1960s, which was well in advance of the January 1, 1987 effective date of FERS.13
There is no evidence of record that he paid social security taxes (OASDI) as a federal civilian
employee under either FERS or CSRS Interim/Offset.14 Furthermore, there is no evidence that
appellant either elected or was eligible to convert from CSRS to FERS.15 Based on the SSA
earnings statements and information he provided OWCP, it appears he had not worked for the
Federal Government since 1965. Prior to his February 1997 retirement, appellant worked almost
15 years for Fidelity Chemical/Auric Corporation.
While SSA provided OWCP information concerning the amount of appellant’s agerelated benefits purportedly attributable to his FERS-based civilian service; given his pre-1987
employment history OWCP should have further inquired regarding the accuracy of this
information. The procedure manual provides that, where a possible dual benefit exists, OWCP
should review the file carefully if the claimant is 62 years or older and is under FERS, because a

10

Id. at § 8116(d)(2); id. at § 10.421(d).

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Claims, Chapter
2.812.8c (March 2010); Federal (FECA) Procedure Manual, id. at Dual Benefits, Chapter 2.1000.4e (January 1997).
12

Under CSRS, federal employees were generally exempt from paying social security taxes; Old-age, Survivors
and Disability Insurance (OASDI). 5 U.S.C. §§ 8331- 8351.
13

5 U.S.C. § 8402(b)(2)(B).

14

CSRS Interim/Offset was a precursor to FERS that required contributions to both CSRS and OASDI. It
generally applied to certain new hires or former CSRS-covered employees who had been separated from service for
at least one year and rehired after December 31, 1983.
15

See 5 U.S.C. § 8402.

4

FERS offset may be required.16 The procedure manual further notes that an offset is not required
for CSRS benefits and if OWCP “cannot determine what retirement system the claimant is
under, the [claims examiner] should send a letter to ... OPM to request information.”17 OWCP
did not seek clarification from OPM, but instead placed the onus on appellant to disprove that a
FERS offset was required.
In its December 8, 2010 preliminary determination, OWCP informed appellant that it was
required to accept SSA’s finding that he retired under FERS. It advised him that if he believed
he retired under CSRS or otherwise disagreed with SSA’s finding, he should contact either SSA
or OPM in order to submit findings why a FERS offset should not apply.18 OWCP cited no
statutory/regulatory authority or Board precedent requiring it to accept SSA’s finding without
question, thereby abrogating its inherent responsibility as fact-finder.19 As noted, the Procedure
Manual places the responsibility on the claims examiner to carefully review the file in situations
where a dual benefit might possibly occur, including the responsibility of contacting OPM to
determine the applicable civil service retirement system.20
The Board finds that, in light of appellant’s pre-1984 federal employment history, the
evidence does, not establish that he was covered under FERS or received a dual benefit.21
OWCP did not thoroughly investigate whether appellant was covered under either CSRS, CSRS
Interim/Offset or FERS. The Board further notes that while SSA provided data regarding
various effective rates over a 20-year period beginning July 1990; it did not provide a complete
payment history substantiating his receipt of SSA age-related benefits during the purported
overpayment period of July 1, 1990 to September 25, 2010. Due to these deficiencies, the Board
finds that the case is not in posture for decision. OWCP’s determination that appellant received
a dual benefit and overpayment of compensation will be set aside. The case is remanded for
further development. On remand, OWCP should consult with OPM regarding his retirement
coverage. It should also obtain a complete earnings history from SSA, including the period of
appellant’s federal civilian service. Lastly, OWCP should obtain a complete payment history
from SSA regarding the age-related benefits he reportedly received beginning in July 1990.
After it has supplemented the case record, a de novo decision shall be issued.

16

Federal (FECA) Procedure Manual, supra note 11.

17

Id.

18

OWCP noted that it lacked “jurisdiction” regarding the applicability of CSRS versus FERS. Despite OWCP’s
jurisdictional claim, even a rudimentary understanding of the federal CSRS would give one pause to question how
an employee who last worked for the Federal Government in the mid-1960s was covered under a retirement program
(FERS) that was designed and implemented some two decades later.
19

Once OWCP accepts a claim and pays compensation, it bears the burden to justify modification or termination
of benefits. Curtis Hall, 45 ECAB 316 (1994).
20

Federal (FECA) Procedure Manual, supra note 11.

21

See G.W., Docket No. 09-1211 (issued January 6, 2010) (the Board reversed OWCP’s finding of overpayment
where the employment history indicated that the former employee was not likely covered under FERS and SSA had
provided conflicting information regarding whether a FERS/SSA offset was required).

5

CONCLUSION
The Board finds that the case is not in posture for decision as to whether appellant
received an overpayment of compensation.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2011 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision.
Issued: May 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

